t c summary opinion united_states tax_court fay b edwards petitioner v commissioner of internal revenue respondent docket no 11097-03s filed date fay bergfeld edwards pro_se adam l flick for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated by this reference when she filed her petition petitioner was a resident of dallas texas background respondent seeks to collect petitioner’s unpaid tax_liabilities from taxable years and as follows year deficiency additions to tax accrued interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the amounts set forth in the chart above are from respondent’s mrfta-y transcript of account dated date and reflect various adjustments so they do not correspond exactly to deficiencies initially determined interest and additions to tax are accrued through date for taxable_year petitioner received a statutory_notice_of_deficiency and timely filed a petition with this court she signed a stipulation for decision on date and agreed to a deficiency of dollar_figure this court’s decision with respect to her taxes was entered on date for taxable_year respondent issued to petitioner a statutory_notice_of_deficiency in which respondent determined a deficiency of dollar_figure for the year petitioner attempted to challenge respondent’s determination but her petition was not timely filed and her case was dismissed by this court for taxable_year petitioner’s tax_liability resulted from a computational error she made on her return for and petitioner failed to pay the taxes she had properly reported on her returns respondent did not issue to petitioner statutory notices of deficiency for or respondent filed a notice_of_federal_tax_lien nftl with respect to petitioner’s tax_liabilities for and petitioner filed requests for an administrative hearing with respect to the filing of a federal_tax_lien under sec_6320 in addition respondent issued to petitioner a final notice- -notice of intent to levy and notice of your right to a hearing with respect to her and tax_liabilities on date pursuant to sec_6330 petitioner filed a request for a hearing with respect to respondent’s proposed levy actions for and on date petitioner met with an officer from respondent’s appeals_office to discuss the filing of the federal_tax_lien and the proposed levy actions with respect to the nftl respondent issued a notice_of_determination concerning collection action s under sec_6320 and or on date notice_of_determination respondent stated in part for years and statutory notices of deficiency were mailed to taxpayer at the appropriate address accordingly the underlying liability cannot be considered under cdp proceedings for these years for tax years and the taxpayer did not present evidence to substantiate her position that the underlying liability was not appropriate as assessed the filing of the notice_of_federal_tax_lien is appropriate the liability is valid and outstanding with respect to the proposed levy action for and respondent issued a separate notice_of_determination on date respondent sustained the proposed levy stating in part taxpayer did not present evidence to substantiate her position that the underlying liability was not appropriate as assessed the liability is valid and outstanding taxpayer did not propose any collection alternatives upon receiving the notices of determination petitioner filed a petition with this court in addition petitioner contacted respondent in an effort to arrange for a collection alternative on date petitioner sent respondent a package of documents purporting to be an offer_in_compromise oic petitioner did not provide specific information regarding her financial situation she explained generally that she had limited resources and no relatives to help her that she had lost her employment that she lived very modestly and that she anticipated incurring significant medical and long-term care expenses in the future petitioner requested that respondent dismiss or forgive her unpaid tax_liability by letter dated date respondent contacted petitioner to discuss the stipulation of facts for petitioner’s trial scheduled for date respondent wrote i have also not ruled out the possibility of an offer_in_compromise but i will need more information i have enclosed an irs form a i would like you to fill this out as soon as possible on date petitioner faxed to respondent a completed form 433-a on the form 433-a petitioner listed personal assets including a bank account with a balance of dollar_figure other security investments including united_states hhh bonds and a home that she owns clear of any encumbrances discussion sec_6321 imposes a lien in favor of the united_states upon all property and rights to property of a taxpayer who fails to pay any_tax liability after demand for payment the lien arises when the assessment is made but is not valid against any purchaser holder of a security_interest mechanic’s_lienor or a form 433-a collection information statement for wage earners and self-employed individuals is used by the internal_revenue_service to access a taxpayer’s financial situation for purposes of collecting unpaid tax_liabilities in completing this form the taxpayer is required to provide information about his or her financial_assets and monthly income and expenses judgment lien creditor until the secretary files a notice of lien with the appropriate public officials sec_6322 and sec_6323 sec_6320 provides that the secretary must notify the taxpayer in writing of the filing of a notice of lien the notice required by sec_6320 must be sent not more than business days after the notice of tax_lien is filed and must advise the taxpayer of his or her right to request an administrative hearing sec_6320 and the hearing shall generally be conducted in accordance with the procedures described in sec_6330 d and e sec_6320 sec_6330 entitles a taxpayer to notice and an opportunity for a hearing before certain levy actions are taken by the commissioner in the process of collecting unpaid federal taxes upon request a taxpayer is entitled to a fair hearing conducted by an impartial officer from the office of appeals sec_6330 at the hearing the officer is required to obtain verification from the secretary that the requirements of applicable law and administrative procedure have been met consider any relevant issue raised by the taxpayer related to the unpaid tax or proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 if a taxpayer received a statutory_notice_of_deficiency for the underlying tax_liability or otherwise had an opportunity to dispute the underlying tax_liability he or she is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 to the extent possible a sec_6320 hearing will be held in conjunction with a sec_6330 hearing sec_301 d q a-d3 proced admin regs this court has jurisdiction to review the commissioner’s administrative determination under sec_6330 if the underlying tax_liability is properly at issue we review that issue de novo 114_tc_604 114_tc_176 if the validity of the underlying tax_liability is not at issue we review the determination for abuse_of_discretion sego v commissioner supra pincite an abuse_of_discretion occurs when an appeals officer takes action that is arbitrary capricious or without sound basis in fact or law see 112_tc_19 at trial petitioner failed to provide any evidence that any of the underlying liabilities was incorrect she did not dispute the amount of any of those liabilities accordingly we sustain the underlying tax_liabilities for and petitioner submitted her financial information only a few weeks prior to trial petitioner’s total_tax liability including penalties and interest accrued as of date is approximately dollar_figure in her financial information she disclosed assets significantly greater than the total_tax liability including a bank account in excess of dollar_figure and a home that she owns free of encumbrances her financial information indicates that petitioner is able to pay her tax_liability in full we are not persuaded by petitioner’s arguments that she needs money to make expensive repairs to her home or that she anticipates having significant medical and long-term health care costs in the future we are sympathetic to petitioner because of her present and anticipated future problems she has explained that her house is years old needs a new roof and does not even have central heating but she does not dispute that the house has some value and there is no evidence as to the amount of the value petitioner was almost years of age at the time of the hearing and we have no reason to doubt that like many it appears that settlement negotiations regarding a collection alternative between the parties failed petitioner stated i notice here i have in my notes that unfortunately the information that i provided confirmed that i am not eligible to compromise the amount of taxes that i owe people her age she faces the possibility of medical_expenses in the future nevertheless the record shows that petitioner has sufficient assets to pay the amounts respondent seeks to collect even though petitioner might prefer to retain those assets for other purposes accordingly we sustain respondent’s determination not to release the notice_of_federal_tax_lien due to tax_liabilities from and we also sustain respondent’s determination to proceed with levy action for and the appeals officer clearly did not abuse her discretion and the amounts of the liabilities for all years are undisputed reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
